 
September 17, 2009
 
CONFIDENTIAL
 
Mr. Terren S. Peizer
Chairman and Chief Executive Officer
Hythiam Inc.
11150 Santa Monica Boulevard
Suite 1500
Los Angeles, CA 90025
 
Dear Mr. Peizer:
 
This letter (the “Agreement”) constitutes the agreement between Rodman &
Renshaw, LLC (“Rodman” or the “Placement Agent”) and Hythiam Inc. (the
“Company”), that Rodman shall serve as the exclusive placement agent for the
Company, on a “reasonable best efforts” basis, in connection with the proposed
placement (the “Placement”) of registered securities (the “Securities”) of the
Company, including shares (the “Shares”) of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”) and warrants to purchase shares of
Common Stock. The terms of such Placement and the Securities shall be mutually
agreed upon by the Company and the purchasers (each, a “Purchaser” and
collectively, the “Purchasers”) and nothing herein constitutes that Rodman would
have the power or authority to bind the Company or any Purchaser or an
obligation for the Company to issue any Securities or complete the Placement.
This Agreement and the documents executed and delivered by the Company and the
Purchasers in connection with the Placement shall be collectively referred to
herein as the “Transaction Documents.”  The date of the closing of the Placement
shall be referred to herein as the “Closing Date.”  The Company expressly
acknowledges and agrees that Rodman’s obligations hereunder are on a reasonable
best efforts basis only and that the execution of this Agreement does not
constitute a commitment by Rodman to purchase the Securities and does not ensure
the successful placement of the Securities or any portion thereof or the success
of Rodman with respect to securing any other financing on behalf of the Company.
 
SECTION 1. COMPENSATION AND OTHER FEES.  As compensation for the services
provided by Rodman hereunder, the Company agrees to pay to Rodman:
 
(A)           The fees set forth below with respect to the Placement:
 
 
1.
A cash fee payable immediately upon the closing of the Placement and equal to 6%
of the aggregate gross proceeds raised in the Placement, excluding any proceeds
from the exercise of any warrants or options sold in the Placement, if any.

 
 
2.
Such number of warrants (the “Rodman Warrants”) to Rodman or its designees at
the Closing to purchase shares of Common Stock equal to 6% of the aggregate
number of Shares sold in the Placement, excluding any Shares underlying any
convertible Securities or units sold in the Placement.  The Rodman Warrants
shall have the same terms as the warrants (if any) issued to the Purchasers in
the Placement except that the exercise price shall be 125% of the public
offering price per share.  The Rodman Warrants shall not have antidilution
protections or be transferable for six months from the date of the Offering
except as permitted by Financial Industry Regulatory Authority (“FINRA”) Rule
5110, and further, the number of Shares underlying the Rodman Warrants shall be
reduced if necessary to comply with FINRA rules or regulations.

 

--------------------------------------------------------------------------------


 
(B)           The Company also agrees to reimburse Rodman’s expenses (with
supporting invoices/receipts) up to a maximum of .8% of the aggregate gross
proceeds raised in the placement, but in no event more than $30,000. Such
reimbursement shall be payable immediately upon (but only in the event of) the
closing of the Placement.
 
(C)          The Company has agreed to pay Brean Murray, Carret & Co., as the
Company’s financial advisor, a cash fee equal to 1% of the gross proceeds of the
aggregate gross proceeds raised in the placement. Notwithstanding anything
herein to the contrary, to the extent necessary to keep the maximum compensation
including warrants payable to Rodman and Brean, Murray, Carret & Co., to 8%,
Rodman’s compensation in this offering shall be reduced by such 1% fee payable
to Brean, Murray, Carret & Co.
 
SECTION 2. REGISTRATION STATEMENT.  The Company represents and warrants to, and
agrees with, the Placement Agent, which representations and warranties shall be
correct as of the date of this Agreement, except as to any representation or
warranty which expressly relates to an earlier date, which only need be correct
as of such earlier date, that:
 
(A)           The Company has filed with the Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-3 (Registration File No.
333-158407) under the Securities Act of 1933, as amended (the “Securities Act”),
which became effective on  September 11, 2009 , for the registration under the
Securities Act of the Shares. At the time of such filing, the Company met the
requirements of Form S-3 under the Securities Act.  Such registration statement
meets the requirements set forth in Rule 415(a)(1)(x) under the Securities Act
and complies with said Rule. The Company will file with the Commission pursuant
to Rule 424(b) under the Securities Act, and the rules and regulations (the
“Rules and Regulations”) of the Commission promulgated thereunder, a supplement
to the form of prospectus included in such registration statement relating to
the placement of the Shares and the plan of distribution thereof and has advised
the Placement Agent of all further information (financial and other) with
respect to the Company required to be set forth therein. Such registration
statement, including the exhibits thereto, as amended at the date of this
Agreement, is hereinafter called the “Registration Statement”; such prospectus
in the form in which it appears in the Registration Statement is hereinafter
called the “Base Prospectus”; and the supplemented form of prospectus, in the
form in which it will be filed with the Commission pursuant to Rule 424(b)
(including the Base Prospectus as so supplemented) is hereinafter called the
“Prospectus Supplement.” Any reference in this Agreement to the Registration
Statement, the Base Prospectus or the Prospectus Supplement shall be deemed to
refer to and include the documents incorporated by reference therein (the
“Incorporated Documents”) pursuant to Item 12 of Form S-3 which were filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or
before the date of this Agreement, or the issue date of the Base Prospectus or
the Prospectus Supplement, as the case may be; and any reference in this
Agreement to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the filing of any document under the Exchange
Act after the date of this Agreement, or the issue date of the Base Prospectus
or the Prospectus Supplement, as the case may be, deemed to be incorporated
therein by reference. All references in this Agreement to financial statements
and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be.  No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company’s
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, together with the free writing prospectuses, if any, used in
connection with the Placement, including any documents incorporated by reference
therein.
 

--------------------------------------------------------------------------------


 
(B)           The Registration Statement (and any further documents to be filed
with the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and
the Prospectus Supplement, each as of its respective date, comply in all
material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations. Each of the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement, as amended or supplemented,
did not and will not contain as of the date thereof any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein (with respect to Incorporated Documents incorporated
by reference in the Base Prospectus or Prospectus Supplement), in light of the
circumstances under which they were made not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus, the
Time of Sale Prospectus, if any, or Prospectus Supplement, when such documents
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission.  There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, the Time of Sale
Prospectus, if any, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, which have not been described or filed
as required.
 
(C)           The Company is eligible to use free writing prospectuses in
connection with the Placement pursuant to Rules 164 and 433 under the Securities
Act.  Any free writing prospectus that the Company is required to file pursuant
to Rule 433(d) under the Securities Act has been, or will be, filed with the
Commission in accordance with the requirements of the Securities Act and the
applicable rules and regulations of the Commission thereunder.  Each free
writing prospectus that the Company has filed, or is required to file, pursuant
to Rule 433(d) under the Securities Act or that was prepared by or behalf of or
used by the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder.  The Company will not, without the prior consent of
the Placement Agent, prepare, use or refer to, any free writing prospectus.
 

--------------------------------------------------------------------------------


 
(D)           The Company has delivered, or will as promptly as practicable
deliver, to the Placement Agent complete conformed copies of the Registration
Statement and of each consent and certificate of experts, as applicable, filed
as a part thereof, and conformed copies of the Registration Statement (without
exhibits), the Base Prospectus, the Time of Sale Prospectus, if any, and the
Prospectus Supplement, as amended or supplemented, in such quantities and at
such places as the Placement Agent reasonably requests.  Neither the Company nor
any of its directors and officers has distributed and none of them will
distribute, prior to the Closing Date, any offering material in connection with
the offering and sale of the Shares other than the Base Prospectus, the Time of
Sale Prospectus, if any, the Prospectus Supplement, the Registration Statement,
copies of the documents incorporated by reference therein and any other
materials permitted by the Securities Act.
 
SECTION 3. REPRESENTATIONS AND WARRANTIES INCORPORATED BY REFERENCE.  Each of
the representations and warranties (together with any related disclosure
schedules thereto) made in that certain Securities Purchase Agreement dated as
of September __, 2009 (the “Purchase Agreement”), between the Company, and each
purchaser identified on the signature pages thereto to the purchasers thereunder
is hereby incorporated herein by reference (as though fully restated herein) and
is hereby made to, and in favor of, Rodman.
 
SECTION 4. INDEMNIFICATION.  The Company agrees to the indemnification and other
agreements set forth in the Indemnification Provisions (the “Indemnification”)
attached hereto as Addendum A, the provisions of which are incorporated herein
by reference and shall survive the termination or expiration of this Agreement.
 
SECTION 5. ENGAGEMENT TERM.  Rodman’s engagement hereunder will be for the
period of 30 days. The engagement may be terminated by either the Company or
Rodman at any time upon 10 days’ written notice. Notwithstanding anything to the
contrary contained herein, the provisions concerning confidentiality,
indemnification, contribution and the Company’s obligations to pay fees and
reimburse expenses contained herein and the Company’s obligations contained in
the Indemnification Provisions will survive any expiration or termination of
this Agreement. The Company's obligation to pay fees actually earned on closing
of the Offering under Section 1(A) shall survive any expiration or termination
of this Agreement. Upon any termination of this Agreement, the Company's
obligation to reimburse Rodman for out of pocket accountable expenses actually
incurred by Rodman and reimbursable upon closing of the Offering pursuant to
Section 1(B), if any are otherwise due Section 1(B) hereof, will survive any
expiration or termination of this Agreement.  Rodman agrees not to use any
confidential information concerning the Company provided to them by the Company
for any purposes other than those contemplated under this Agreement.
 
SECTION 6. RODMAN INFORMATION.  The Company agrees that any information or
advice rendered by Rodman in connection with this engagement is for the
confidential use of the Company only in their evaluation of the Placement and,
except as otherwise required by law, the Company will not disclose or otherwise
refer to the advice or information in any manner without Rodman’s prior written
consent.
 
SECTION 7. NO FIDUCIARY RELATIONSHIP.  This Agreement does not create, and shall
not be construed as creating rights enforceable by any person or entity not a
party hereto, except those entitled hereto by virtue of the Indemnification
Provisions hereof.  The Company acknowledges and agrees that Rodman is not and
shall not be construed as a fiduciary of the Company and shall have no duties or
liabilities to the equity holders or the creditors of the Company or any other
person by virtue of this Agreement or the retention of Rodman hereunder, all of
which are hereby expressly waived.
 

--------------------------------------------------------------------------------


 
SECTION 8. CLOSING.  The obligations of the Placement Agent and the Purchasers,
and the closing of the sale of the Securities hereunder are subject to the
accuracy, when made and on the Closing Date, of the representations and
warranties on the part of the Company and its Subsidiaries contained herein, to
the accuracy of the statements of the Company and its Subsidiaries made in any
certificates pursuant to the provisions hereof, to the performance by the
Company and its Subsidiaries of their obligations hereunder, and to each of the
following additional terms and conditions:
 
(A)           No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.
 
(B)           The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement, the
Base Prospectus or the Prospectus Supplement or any amendment or supplement
thereto contains an untrue statement of a fact which, in the opinion of counsel
for the Placement Agent, is material or omits to state any fact which, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading.
 
(C)           All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.
 
(D)           The Placement Agent shall have received from outside counsel to
the Company such counsel’s written opinion, addressed to the Placement Agent and
the Purchasers dated as of the Closing Date, in form and substance reasonably
satisfactory to the Placement Agent.
 
(E)           Neither the Company nor any of its Subsidiaries shall have
sustained since the date of the latest audited financial statements included or
incorporated by reference in the Base Prospectus, any loss or interference with
its business from fire, explosion, flood, terrorist act or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in or
contemplated by the Base Prospectus or the Prospectus Supplement and (ii) since
such date there shall not have been any change in the capital stock or long-term
debt of the Company or any of its Subsidiaries or any change, or any development
involving a prospective change, in or affecting the business, general affairs,
management, financial position, stockholders’ equity, results of operations or
prospects of the Company and its Subsidiaries, otherwise than as set forth in or
contemplated by the Base Prospectus, the effect of which, in any such case
described in clause (i) or (ii), is, in the judgment of the Placement Agent, so
material and adverse as to make it impracticable or inadvisable to proceed with
the sale or delivery of the Securities on the terms and in the manner
contemplated by the Base Prospectus, the Time of Sale Prospectus, if any, and
the Prospectus Supplement.
 

--------------------------------------------------------------------------------


 
(F)           The Common Stock is registered under the Exchange Act and, as of
the Closing Date, the Shares shall be listed and admitted and authorized for
trading on NASDAQ, and satisfactory evidence of such actions shall have been
provided to the Placement Agent.
 
(G)           Subsequent to the execution and delivery of this Agreement, there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange, the Nasdaq National Market or the NYSE
Alternext US or in the over-the-counter market, or trading in any securities of
the Company on any exchange or in the over-the-counter market, shall have been
suspended or minimum or maximum prices or maximum ranges for prices shall have
been established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by federal or
state authorities or a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States, (iii) the
United States shall have become engaged in hostilities in which it is not
currently engaged, the subject of an act of terrorism, there shall have been an
escalation in hostilities involving the United States, or there shall have been
a declaration of a national emergency or war by the United States, or (iv) there
shall have occurred any other calamity or crisis or any change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event in clause (iii) or (iv) makes it, in the sole
judgment of the Placement Agent, impracticable or inadvisable to proceed with
the sale or delivery of the Securities on the terms and in the manner
contemplated by the Base Prospectus and the Prospectus Supplement.
 
(H)           No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any governmental agency
or body which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.
 
(I)           The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K with respect to the Placement.
 
(J)           The Company shall have entered into Purchase Agreements with the
Purchasers and such agreements shall be in full force and effect and shall
contain representations and warranties of the Company as agreed between the
Company and the Purchasers.
 
(K)           FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement.  In addition,
the Company shall, if requested by the Placement Agent, make or authorize
Placement Agent’s counsel to make on the Company’s behalf, an Issuer Filing with
FINRA pursuant to FINRA Rule 5110 with respect to the Registration Statement and
pay all filing fees required in connection therewith.
 

--------------------------------------------------------------------------------


 
(L)           Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
 
SECTION 9. GOVERNING LAW.  This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely in such State.  This Agreement may not be assigned
by either party without the prior written consent of the other party.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective successors and permitted assigns. Any right to trial by
jury with respect to any dispute arising under this Agreement or any transaction
or conduct in connection herewith is waived.  Nothing contained herein shall be
deemed to limit in any way any right to serve process in any manner permitted by
law. If either party shall commence an action or proceeding to enforce any
provisions of a Transaction Document, then the prevailing party in such action
or proceeding shall be reimbursed by the other party for its attorneys fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.
 
SECTION 10. ENTIRE AGREEMENT/MISC.  This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto, and supersedes all prior agreements and
understandings, relating to the subject matter hereof.  If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect.  This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Rodman and the Company.  The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery and/or exercise of the
Securities, as applicable.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or .pdf signature page were an original thereof.
 
SECTION 11. NOTICES.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
business day or later than 6:30 p.m. (New York City time) on any business day,
(c) the business day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given.  The address for such notices and
communications shall be as set forth on the signature pages hereto.
 

--------------------------------------------------------------------------------


 
SECTION 12. CONFIDENTIALITY.  Rodman will keep confidential any material
non-public information of the Company or other non-public information designated
by the Company as confidential made available to Rodman by the Company in
connection with its engagement hereunder; provided that such confidential
information shall not include (a) any information already in the possession of
Rodman prior to the date of its disclosure to Rodman by the Company, (b) any
information that is or becomes generally available to the public by acts other
than those of Rodman (or any affiliate or party that Rodman provides such
confidential information to) after receiving it,  (c) any information which
becomes available to Rodman from a third party who is not bound by a
confidentiality obligation to the Company, or (d) any information that is
independently developed by Rodman without any use of confidential information;
and provided further, that such confidential information may be disclosed (i) to
Rodman’ s affiliates, partners, employees, agents, advisors and representatives
in connection with its engagement hereunder who shall be informed of the
confidential nature of the information and that such information is subject to a
confidentiality agreement and shall agree to be bound by the terms of this
Section 12 or similar confidentiality obligations; (ii) to any Purchaser which
has signed a confidentiality agreement with the Company or any person with the
consent of the Company (which consent, in the case of any disclosure which is
not made in connection with Rodman’ s engagement hereunder, will be in writing);
(iii) if Rodman is requested or required to disclose such information pursuant
to law, judicial or administrative process or regulatory demand or request of
any governmental agency or body having jurisdiction over Rodman; or (iv) if
Rodman shall have been advised by its counsel that such disclosure is necessary
in litigation or any other proceeding in which it or any of its current or
former directors, officers, employees, agents, representatives, affiliates or
any person who controls Rodman is, or is threatened to be made, a party.  In the
event that Rodman is requested or required by law to disclose any such
confidential information under the circumstances referred to in clause (iii)
above or if disclosure is deemed necessary in accordance with clause (iv) above,
Rodman will, to the extent legally permitted, provide the Company with notice
thereof so that the Company may seek a protective order or other appropriate
remedy.  This subparagraph supersedes any prior agreement between the Company
and Rodman respecting confidentiality.
 
SECTION 13. FINRA.  Rodman represents, warrants and agrees that: (a) Rodman is
duly registered as a broker-dealer pursuant to the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder
(collectively, the “Exchange Act”) and is a member in good standing of the
FINRA; and (b) during the course of the Placement, Rodman shall comply with all
rules and regulations applicable to it in connection with the Placement.
 

--------------------------------------------------------------------------------


 
Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Rodman the enclosed copy of this Agreement.
 

 
Very truly yours,
 
RODMAN & RENSHAW, LLC
 
By: /s/ David J. Horn                              
      Name: David J. Horn
      Title:   Chief Finacial Officer
 
 
Address for notice:
1251 Avenue of the Americas, 20th Floor
New York, NY  10020
Fax (646) 841-1640
Attention:  General Counsel
 
Accepted and Agreed to as of
the date first written above:
 
HYTHIAM INC.
 
 
By: /s/ Terren S. Peizer                                        
      Terren S. Peizer
      Chairman & Chief Executive Officer
 
Address for notice:
11150 Santa Monica Boulevard
Suite 1500
Los Angeles, CA 90025
 
 
 
 
 
 
 
 
 
With a copy (which will not constitute notice) to:
Luce Forward Hamilton & Scripps LLP
601 South Figueroa Street
Suite 3900
Los Angeles, CA 90017
Attention: John C. Kirkland, Esq.

 

--------------------------------------------------------------------------------




ADDENDUM A
 
INDEMNIFICATION PROVISIONS
 
In connection with the engagement of Rodman & Renshaw, LLC (“Rodman”) by Hythiam
Inc. (the “Company”) pursuant to a letter agreement dated September 17, 2009,
between the Company and Rodman, as it may be amended from time to time in
writing (the “Agreement”), the Company hereby agrees as follows:
 
1. To the extent permitted by law, the Company will indemnify Rodman and its
affiliates, stockholders, directors, officers, employees and controlling persons
(within the meaning of Section 15 of the Securities Act of 1933, as amended, or
Section 20 of the Securities Exchange Act of 1934, as amended) against all
losses, claims, damages, expenses and liabilities, as the same are incurred
(including the reasonable fees and expenses of counsel), relating to or arising
out of its activities pursuant to the Agreement, except to the extent that any
losses, claims, damages, expenses or liabilities (or actions in respect thereof)
are found in  a final judgment (not subject to appeal) by a court of law to have
resulted primarily and directly from Rodman’s fraud, willful misconduct or gross
negligence in performing the services described in the Agreement.
 
2. Promptly after receipt by Rodman of notice of any claim or the commencement
of any action or proceeding with respect to which Rodman is entitled to
indemnity hereunder, Rodman will notify the Company in writing of such claim or
of the commencement of such action or proceeding, and the Company will assume
the defense of such action or proceeding and will employ counsel reasonably
satisfactory to Rodman and will pay the fees and expenses of such
counsel.  Notwithstanding the preceding sentence, Rodman will be entitled to
employ counsel separate from counsel for the Company and from any other party in
such action if counsel for Rodman  reasonably determines that it would be
inappropriate under the applicable rules of professional responsibility for the
same counsel to represent both the Company and Rodman.  In such event, the
reasonable fees and disbursements of no more than one such separate counsel will
be paid by the Company.  The Company will have the exclusive right to settle the
claim or proceeding provided that the Company will not settle any such claim,
action or proceeding without the prior written consent of Rodman, which will not
be unreasonably withheld.
 
3. The Company agrees to notify Rodman promptly of the assertion against it or
any other person of any claim or the commencement of any action or proceeding
relating to a transaction contemplated by the Agreement.
 
4. If for any reason the foregoing indemnity is unavailable to Rodman or
insufficient to hold Rodman harmless (except by reason of Rodman’s fraud,
willful misconduct or gross negligence), then the Company shall contribute to
the amount paid or payable by Rodman as a result of such losses, claims, damages
or liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by the Company on the one hand and Rodman on the
other, but also the relative fault of the Company on the one hand and Rodman on
the other that resulted in such losses, claims, damages or liabilities, as well
as any relevant equitable considerations.  The amounts paid or payable by a
party in respect of losses, claims, damages and liabilities referred to above
shall be deemed to include any legal or other fees and expenses incurred in
defending any litigation, proceeding or other action or claim.  Notwithstanding
the provisions hereof, Rodman’s share of the liability hereunder shall not be in
excess of the amount of fees actually received, or to be received, by Rodman
under the Agreement (excluding any amounts received as reimbursement of expenses
incurred by Rodman).
 

--------------------------------------------------------------------------------


 
5. These Indemnification Provisions may not be modified or amended except in
writing executed by the parties hereto and shall remain in full force and effect
whether or not the transaction contemplated by the Agreement is completed and
shall survive the termination of the Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
the Agreement or otherwise.
 

 
RODMAN & RENSHAW, LLC
 
 
By: /s/ David J. Horn                              
      Name: David J. Horn
      Title:   Chief Finacial Officer
Accepted and Agreed to as of
the date first written above:
 
HYTHIAM INC.
 
 
By: /s/ Terren S. Peizer                                        
      Terren S. Peizer
      Chairman and Chief Executive Officer
 
 



 

--------------------------------------------------------------------------------

